Motion to dispense with printing granted on condition that the defendants-appellants serve one copy of Exhibit 7 and one copy of Exhibit 8 upon counsel for plaintiff-respondent simultaneously with the service of the record on appeal, and file two copies of Exhibit 7 and five copies of Exhibit 8 with this court on or before March 23, 1960, and on the further condition that appellants procure the record on appeal and appellants’ points to be served and filed on or before March 1, 1960, with notice of argument for the April 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ.